UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02277 Value Line Income And Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/10 is included with this Form. Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2010 Shares Value COMMON STOCKS(52.8%) CONSUMER DISCRETIONARY(5.9%) Aaron’s, Inc. $ Abercrombie & Fitch Co. Class A American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* Autoliv, Inc. Bed Bath & Beyond, Inc.* Best Buy Co., Inc. Brinker International, Inc. Buckle, Inc. (The) Cabela’s, Inc.* Cablevision Systems Corp. Class A Carnival Corp. CBS Corp. Class B Chico’s FAS, Inc. Collective Brands, Inc.* Comcast Corp. Class A Corinthian Colleges, Inc.* D.R. Horton, Inc. DIRECTV Class A * DISH Network Corp. Class A Ford Motor Co.* Fortune Brands, Inc. Furniture Brands International, Inc.* GameStop Corp. Class A * Gannett Co., Inc. Gap, Inc. (The) Garmin Ltd. Goodyear Tire & Rubber Co. (The)* Harley-Davidson, Inc. Harman International Industries, Inc.* Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. KB Home La-Z-Boy, Inc.* Lennar Corp. Class A Lowe’s Cos, Inc. Macy’s, Inc. Mattel, Inc. McDonald’s Corp. Meritage Homes Corp.* Mohawk Industries, Inc.* Newell Rubbermaid, Inc. News Corp. Class B Orient-Express Hotels Ltd. Class A * Penske Auto Group, Inc.* PEP Boys-Manny Moe & Jack PetSmart, Inc. Polaris Industries, Inc. Pulte Homes, Inc.* Royal Caribbean Cruises Ltd.* Sonic Automotive, Inc.* Sony Corp. ADR Target Corp. Tempur-Pedic International, Inc.* Timberland Co. (The) Class A * Time Warner Cable, Inc. Time Warner, Inc. Shares Value TRW Automotive Holdings Corp.* $ Universal Electronics, Inc.* Vivendi ADR Walt Disney Co. (The) Weight Watchers International, Inc. Wolverine World Wide, Inc. CONSUMER STAPLES(4.8%) Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. Constellation Brands, Inc. Class A * Corn Products International, Inc. CVS Caremark Corp. Dean Foods Co.* Diageo PLC ADR Dr. Pepper Snapple Group, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) Molson Coors Brewing Co. Class B PepsiCo, Inc. PriceSmart, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc.* Spartan Stores, Inc. SUPERVALU, Inc. Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY(5.7%) Alliance Resource Partners, L.P. Alpha Natural Resources, Inc.* Apache Corp. Arch Coal, Inc. Atwood Oceanics, Inc.* Baker Hughes, Inc. Boardwalk Pipeline Partners L.P. Bristow Group, Inc.* Cameco Corp. Canadian Natural Resources Ltd. Chevron Corp. Compagnie Generale de Geophysique-Veritas ADR * ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. 1 Value Line Income and Growth Fund, Inc. September 30, 2010 Shares Value El Paso Corp. $ EnCana Corp. Energy Transfer Equity, L.P. Energy Transfer Partners L.P. Ensco International PLC ADR Enterprise Products Partners L.P. Exxon Mobil Corp. FMC Technologies, Inc.* Frontline Ltd. Global Industries Ltd.* Halliburton Co. Helix Energy Solutions Group, Inc.* Marathon Oil Corp. Mariner Energy, Inc.* Murphy Oil Corp. Nabors Industries Ltd.* National-Oilwell Varco, Inc. Newfield Exploration Co.* Noble Corp. Oceaneering International, Inc.* Overseas Shipholding Group, Inc. Pengrowth Energy Trust Petroleo Brasileiro S.A. ADR Plains All American Pipeline, L.P. Plains Exploration & Production Co.* Pride International, Inc.* Rowan Companies, Inc.* Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Stone Energy Corp.* Suncor Energy, Inc. Swift Energy Co.* Tidewater, Inc. Total S.A. ADR Transocean Ltd.* Valero Energy Corp. FINANCIALS(4.7%) ACE Ltd. AllianceBernstein Holding L.P. Allstate Corp. (The) American Express Co. Ameriprise Financial, Inc. Apartment Investment & Management Co. Class A Banco Santander Central Hispano S.A. ADR Bank of America Corp. Bank of America Corp. Series L, 7.25%, Pfd* Bank of Montreal Bank of New York Mellon Corp. Berkley (W.R.) Corp. Boston Properties, Inc. Citigroup, Inc.* CNA Financial Corp.* CNO Financial Group, Inc.* Credit Suisse Group ADR Equity Residential Federated Investors, Inc. Class B First American Financial Corp. Shares Value Franklin Resources, Inc. $ Genworth Financial, Inc. Class A * Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Health Care REIT, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Independent Bank Corp. Invesco Ltd. Itau Unibanco Banco Multiplo S.A. ADR JPMorgan Chase & Co. Knight Capital Group, Inc. Class A * Loews Corp. Manulife Financial Corp. MetLife, Inc. Morgan Stanley Nasdaq OMX Group, Inc. (The)* NYSE Euronext PNC Financial Services Group, Inc. Principal Financial Group, Inc. ProLogis Prudential Financial, Inc. Regency Centers Corp. State Street Corp. SunTrust Banks, Inc. TD Ameritrade Holding Corp.* U.S. Bancorp UBS AG* United Bankshares, Inc. Unum Group Wells Fargo & Co. XL Group PLC HEALTH CARE(7.6%) Abbott Laboratories Aetna, Inc. Alere, Inc.* Amgen, Inc.* Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc.* Boston Scientific Corp.* Bristol-Myers Squibb Co. CIGNA Corp. Coventry Health Care, Inc.* Covidien PLC Eli Lilly & Co. Forest Laboratories, Inc.* Gilead Sciences, Inc.* GlaxoSmithKline PLC ADR Health Net, Inc.* Humana, Inc.* Immucor, Inc.* Johnson & Johnson Kinetic Concepts, Inc.* King Pharmaceuticals, Inc.* Laboratory Corporation of America Holdings* Life Technologies Corp.* 2 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Lincare Holdings, Inc. $ Medtronic, Inc. Merck & Co., Inc. Meridian Bioscience, Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. PSS World Medical, Inc.* Quest Diagnostics, Inc. Sanofi-Aventis ADR STERIS Corp. Teleflex, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* UnitedHealth Group, Inc. Varian Medical Systems, Inc.* Watson Pharmaceuticals, Inc.* WellCare Health Plans, Inc.* WellPoint, Inc.* Zimmer Holdings, Inc.* INDUSTRIALS(8.0%) ABB Ltd. ADR * AGCO Corp.* Alaska Air Group, Inc.* AMR Corp.* Avery Dennison Corp. Babcock & Wilcox Co.* Baldor Electric Co. Barnes Group, Inc. Belden CDT, Inc. Boeing Co. (The) Canadian National Railway Co. Canadian Pacific Railway Ltd. Chart Industries, Inc.* Chicago Bridge & Iron Co. N.V.* CIRCOR International, Inc. CNH Global N.V.* Continental Airlines, Inc. Class B * Crane Co. CSX Corp. Cummins, Inc. Curtiss-Wright Corp. Danaher Corp. Delta Air Lines, Inc.* DryShips, Inc.* Dun & Bradstreet Corp. (The) Dycom Industries, Inc.* Eaton Corp. Emerson Electric Co. Empresa Brasileira de Aeronautica S.A. ADR FedEx Corp. Flowserve Corp. Fluor Corp. Shares Value Foster Wheeler AG* $ FTI Consulting, Inc.* General Cable Corp.* General Dynamics Corp. General Electric Co. Harbin Electric, Inc.* Hexcel Corp.* Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Interface, Inc. Class A ITT Corp. JetBlue Airways Corp.* Kennametal, Inc. Koninklijke Philips Electronics N.V. L-3 Communications Holdings, Inc. Lincoln Electric Holdings, Inc. Lockheed Martin Corp. McDermott International, Inc.* Monster Worldwide, Inc.* Norfolk Southern Corp. Northrop Grumman Corp. Owens Corning, Inc.* Pall Corp. Parker Hannifin Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Ryder System, Inc. Southwest Airlines Co. TBS International PLC Class A* Terex Corp.* Textron, Inc. Thomas & Betts Corp.* Trinity Industries, Inc. Tyco International Ltd. UAL Corp.* Union Pacific Corp. United Technologies Corp. Waste Management, Inc. Watts Water Technologies, Inc. Class A WESCO International, Inc.* INFORMATION TECHNOLOGY(7.7%) Accenture PLC Class A Adobe Systems, Inc.* Advanced Micro Devices, Inc.* Amdocs Ltd.* Analog Devices, Inc. Anixter International, Inc.* Arrow Electronics, Inc.* Automatic Data Processing, Inc. Avnet, Inc.* 3 Value Line Income and Growth Fund, Inc. September 30, 2010 Shares Value AVX Corp. $ Blackboard, Inc.* BMC Software, Inc.* CA, Inc. Celestica, Inc.* Check Point Software Technologies Ltd.* Cisco Systems, Inc.* Cognizant Technology Solutions Corp. Class A* CommScope, Inc.* Computer Sciences Corp. CoreLogic, Inc. Corning, Inc. CSG Systems International, Inc.* Dell, Inc.* DST Systems, Inc. EMC Corp.* Flextronics International Ltd.* Google, Inc. Class A * Harmonic, Inc.* Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. International Rectifier Corp.* Itron, Inc.* Jabil Circuit, Inc. LaserCard Corp.* Lender Processing Services, Inc. Lexmark International, Inc. Class A * Linear Technology Corp. Maxwell Technologies, Inc.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. Micron Technology, Inc.* Microsoft Corp. Motorola, Inc.* Nokia Oyj ADR Novellus Systems, Inc.* Nuance Communications, Inc.* NVIDIA Corp.* Oracle Corp. OSI Systems, Inc.* Plantronics, Inc. Plexus Corp.* SAIC, Inc.* Seagate Technology* STEC, Inc.* STMicroelectronics N.V. SunPower Corp. Class A * Suntech Power Holdings Co. Ltd. ADR * Symantec Corp.* Take-Two Interactive Software, Inc.* Texas Instruments, Inc. Tyco Electronics Ltd. Western Digital Corp.* Western Union Co. (The) Xerox Corp. Shares Value MATERIALS(2.9%) Agrium, Inc. $ AK Steel Holding Corp. Alumina Ltd. Adr AngloGold Ashanti Ltd. ADR ArcelorMittal Arch Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cabot Corp. Cemex S.A. de C.V. ADR * Commercial Metals Co. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Ferro Corp.* Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc.* Harmony Gold Mining Company Ltd. ADR Headwaters, Inc.* Huntsman Corp. International Paper Co. Lubrizol Corp. (The) Mechel ADR Methanex Corp. Mosaic Co. (The) Myers Industries, Inc. Nalco Holding Co. Newmont Mining Corp. OM Group, Inc.* Owens-Illinois, Inc.* Packaging Corp. of America POSCO ADR Rio Tinto PLC ADR Sociedad Quimica y Minera de Chile S.A. ADR Sterlite Industries (India) Ltd. ADR Syngenta AG ADR Titanium Metals Corp.* Vale SA ADR Walter Energy, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES(1.2%) AT&T, Inc. BT Group PLC ADR CenturyTel, Inc. China Mobile Ltd. ADR Frontier Communications Corp. Millicom International Cellular S.A. PT Telekomunikasi Indonesia ADR Telecom Corporation of New Zealand Ltd. ADR Turkcell Iletisim Hizmetleri AS ADR Verizon Communications, Inc. VimpelCom Ltd. ADR * Vodafone Group PLC ADR 4 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value UTILITIES (4.3%) AES Corp. (The)* $ ALLETE, Inc. American Electric Power Company, Inc. American States Water Co. California Water Service Group CenterPoint Energy, Inc. CMS Energy Corp. Companhia Energetica de Minas Gerais ADR Dominion Resources, Inc. Energen Corp. Exelon Corp. Ferrellgas Partners, L.P. FirstEnergy Corp. IDACORP, Inc. NRG Energy, Inc.* OGE Energy Corp. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Sempra Energy Southern Co. TECO Energy, Inc. Veolia Environnement ADR Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $149,490,470) (52.8%) PREFERRED STOCKS(0.6%) FINANCIALS(0.6%) Citigroup, Inc. 7.50% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F, 7.625% * HSBC Holdings PLC Series A 6.20% * MetLife, Inc. Series B 6.50% * TOTAL PREFERRED STOCKS (Cost $1,785,442) (0.6%) Principal Amount Value U.S. TREASURY OBLIGATIONS(8.4%) $ U.S. Treasury Notes, 4.75%, 3/31/11 $ U.S. Treasury Notes, 2.38%, 4/15/11 (1) U.S. Treasury Notes, 2.00%, 4/15/12 (1) U.S. Treasury Notes, 1.88%, 7/15/15 (1) U.S. Treasury Notes, 3.63%, 2/15/20 TOTAL U.S. TREASURY OBLIGATIONS (Cost $25,986,806) (8.4%) CORPORATE BONDS & NOTES(4.4%) BASIC MATERIALS(0.7%) Alcoa, Inc., Senior Notes, 6.00%, 7/15/13 Southern Copper Corp., 6.38%, 7/27/15 CONSUMER, CYCLICAL(0.6%) Marriott International, 5.81%, 11/10/15 Whirlpool Corp., 6.13%, 6/15/11 CONSUMER, NON-CYCLICAL(1.4%) Humana, Inc., Senior Notes, 6.45%, 6/1/16 R. R. Donnelley & Sons Co., Notes, 6.13%, 1/15/17 WellPoint, Inc., Notes, 5.00%, 1/15/11 FINANCIAL(0.7%) General Electric Capital Corp., 5.50%, 11/15/11 Lehman Brothers Holdings, Inc., 5.63%, 1/24/13 (2) ProLogis, 6.25%, 3/15/17 INDUSTRIAL(0.5%) Commercial Metals Co., Notes, 6.50%, 7/15/17 Tyco Electronics Group S.A., Senior Notes, 6.00%, 10/1/12 TECHNOLOGY(0.5%) National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 TOTAL CORPORATE BONDS & NOTES (Cost $14,011,183) (4.4%) CONVERTIBLE CORPORATE BONDS & NOTES(10.2%) BASIC MATERIALS(0.3%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 5 Value Line Income and Growth Fund, Inc. September 30, 2010 Principal Amount Value COMMUNICATIONS(1.4%) $ Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 $ Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, CYCLICAL(1.0%) AMR Corp., 6.25%, 10/15/14 1,167,000 Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 Tech Data Corp., Senior Debentures, 2.75%, 12/15/26 CONSUMER, NON-CYCLICAL(2.4%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Cubist Pharmaceuticals, Inc. 2.25%, 6/15/13 Euronet Worldwide, Inc., Senior Debentures, 3.50%, 10/15/25 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Omnicare, Inc., 3.25%, 12/15/35 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 ENERGY(1.9%) Covanta Holding Corp., Senior Debentures, 1.00%, 2/1/27 Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 Transocean, Inc., Senior Notes Series C, 1.50%, 12/15/37 FINANCIAL(0.8%) Affiliated Managers Group, Inc. 3.95%, 8/15/38 NASDAQ OMX Group, Inc. (The), Senior Notes, 2.50%, 8/15/13 INDUSTRIAL(1.1%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 General Cable Corp., Senior Notes, 1.00%, 10/15/12 Principal Amount Value $ SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 $ Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY(1.3%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $31,052,605) (10.2%) U.S. GOVERNMENT AGENCY OBLIGATIONS(0.1%) Federal National Mortgage Association, 6.00%, 6/25/16 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $341,996) (0.1%) TOTAL INVESTMENT SECURITIES (76.5%) (Cost $222,668,502) SHORT-TERM INVESTMENTS(22.8%) REPURCHASE AGREEMENTS (22.8%) With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $75,300,377 (collateralized by $75,200,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $77,174,000) TOTAL SHORT-TERM INVESTMENTS (Cost $75,300,000) (22.8%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.7%) NET ASSETS (3) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($329,713,876 ÷ 41,312,520 shares outstanding) $ 6 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) * Non-income producing. Treasury Inflation Protected Security (TIPS). Security currently in default. For federal income tax purposes, the aggregate cost was $297,968,502, aggregate gross unrealized appreciation was $37,287,510, aggregate gross unrealized depreciation was $7,917,076 and the net unrealized appreciation was $29,370,434. ADR American Depositary Receipt. 7 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
